Citation Nr: 1310614	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-48 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability to include low back pain.

2.  Entitlement to service connection for pain in both legs claimed as sciatic nerve pain, to include as being secondary to a low back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from August 1994 to August 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from a low back disability that he believes began in or was caused by his military service.  He maintains that his service involved the movement and lifting of large, heavy cargo that caused his current problems.  He notes that his service treatment records show complaints of low back pain.  He has also submitted a statement from his spouse that corroborates his statement concerning the lifting of heavy cargo and his complaints concerning pain he was experiencing in the lower part of his back.  

The appellant underwent a VA examination of the back in May 2010.  The examiner, a physicians' assistant, reviewed the appellant's records and examined the appellant.  The examiner provided the following statement:

Based on the evidence available, it is this examiner's opinion that the veteran's current lumbar spine condition is less likely than not related to his complaints of low back pain while on active duty.  This examiner can find no evidence of treatment for a chronic condition while on active duty nor after separation until 2010.  

The examiner did not provide an opinion concerning the appellant's claimed nerve disorder.  Moreover, the examiner did not discuss the appellant's statements with respect to the chronicity of symptoms since service.  Thus, another medical examination should be accomplished that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012) for the issues now on appeal including an explanation of how to prevail on claims involving service connection, to include secondary service connection.  The appellant should also be asked to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since the appellant left the US Navy for the disabilities now on appeal (low back pain and a sciatic nerve disability), and to furnish signed authorizations for release to VA of private medical records in connection with each non-VA source identified.  The appellant should be specifically asked whether he has received any medical treatment for either condition while on the job working as a highway patrolman for the Texas Department of Public Safety.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) and a copy of the appellant's physical examination that was conducted when he began working as a highway patrolman, should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012). 

3.  After all of the Veteran's medical records have been obtained and associated with the claims folder, the RO/AMC should arrange for him to be examined in order to determine whether he now suffers from a low back disability.  The claims folder is to be made available to the examiner to review.  All necessary tests should be conducted.  The examiner must provide an opinion as to whether any current low back disability is at least as likely as not (a probability of 50 percent or greater) was caused by the appellant's military service-to include the low back pain he experienced while on active duty.  The examiner must provide a rationale for all opinions and conclusions. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  

4.  After all of the Veteran's medical records have been obtained and associated with the claims folder, the RO/AMC should arrange for him to be examined in order to determine whether he now suffers from a sciatic nerve disability.  The claims folder is to be made available to the examiner to review.  All necessary tests should be conducted.  The examiner must provide an opinion as to whether any neurological disability is at least as likely as not (a probability of 50 percent or greater) caused by his military service or was caused or worsened by any low back disability.  The examiner must provide a rationale for all opinions and conclusions.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


